DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 08/12/2022.
Claims 1, 7-17, and 20 have amended. 
Claims 1-20 are pending and have been examined.   
 Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 7-20 have been fully considered and they are persuasive. The 35 U.S.C. 101 rejection of these claims has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejections have been fully considered and they are persuasive. The 35 U.S.C. 112(b) rejections have been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan et al. (U.S. PG Pub. No. 20160117934; hereinafter "Sound") in view of Ha Van Dyke et al. (U.S. PG Pub. No. 20170091710; hereinafter "Van Dyke") further in view of Habbaba et al. (U.S. PG Pub. NO. 20190311327; hereinafter "Habbaba")..
As per claim 1, Sound teaches:
A mobile delivery receptacle comprising:
Sound teaches a mobile delivery receptacle. (Sound: paragraphs [0072-74], Fig. 7, abstract)
a housing having an internal volume configured to store an item therein;
Sound further teaches a door on the receptacle that allows a package to be stored within the receptacle. (Sound: paragraph [0072], Fig. 7)
a mount coupled to the housing, the mount configured to attach the housing to a mobile object;
 Sound teaches that the receptacle may be affixed (mounted and attached) to wheels and therefore teaches a mount coupled to the housing which is configured to attach the housing to a mobile object. (Sound: paragraph [0073], Fig. 7)
With respect to the following limitation:
a receiving device coupled to the housing, the receiving device having a first end and second end smaller than the first end, the second end configured to guide the item into the internal volume of the housing, the first end configured to receive the item therethrough and to direct the item through the second end;
Sound further teaches that the opening through with the package may be received may comprise a chute. (Sound: paragraph [0089])
To the extent that Sound does not explicitly teach a chute with a first opening larger than the second, Van Dyke teaches this element. Van Dyke teaches an unattended delivery drop box with a chute which comprises an outer opening larger than an inner opening for guiding a package which is dropped into the drop box. (Van Dyke: paragraph [0036-38, 41], Fig. 2C) It can be seen that each element is taught by either Sound or by Van Dyke. Adding the tapered opening of Van Dyke to the teachings of Sound does not affect the normal functioning of the elements of the claim which are taught by Sound. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Van Dyke with the teachings of Sound, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
With respect to the following limitation:
 a computer readable code located thereon, the computer readable code comprising unique identifier information, the unique identifier information identifying an alternate delivery point different from a regular delivery point associated with an owner of the mobile delivery receptacle;
Sound teaches that the system may replace existing technology which either delivers packages directly to a user at an address or where a drone drops a package at a location at the address other than the mobile delivery point, and therefore teaches that the mobile delivery point may comprise an alternate delivery point different from a regular delivery point associated with the owner. (Sound: paragraphs [0002-4])
 Habbaba, however, teaches that a barcode may be presented on a receiving vehicle which displays information for identifying the receiving vehicle. (Habbaba: paragraph [0016]) Habbaba teaches combining the above elements with the teachings of Sound for the benefit of providing significant and valuable options for delivery to an unattended vehicle and for providing extreme convenience of delivery to a vehicle without the need to establish the location of the vehicle ahead of time or even allowing the vehicle to change locations after an order is placed or is out for delivery. (Habbaba:  paragraph [0030]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Habbaba with the teachings of Sound to achieve the aforementioned benefits.
Sound in view of Van Dyke further in view of Habbaba further teaches:
a sensor coupled to the housing, the sensor configured to communicate the unique identifier information to a delivery resource;
Sound teaches an IR transmitter which may be a bluetooth beacon (a sensor) which may communicate information to a delivery resource. (Sound: paragraph [0037, 44-45]) Habbaba teaches that an RFID transmitter on a receiving vehicle may broadcast identification information to a delivery resource delivering a package to the vehicle. (Habbaba: paragraphs [0015-16, 42, 47], Fig. 3) The motivation to combine Habbaba persists.
 and a locking mechanism configured to prevent unauthorized access into the internal volume of the housing.
 Sound further teaches that the receptacle may comprise a locking mechanism for locking the item into the interior of the receptacle. (Sound: paragraph [0101])
As per claim 2, Sound in view of Habbaba teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the sensor comprises a passive sensor configured to reflect a signal in response to an interrogation signal from the delivery resource.
 Sound teaches that the sensor may comprise a bluetooth beacon transmitter which passively responds to signal received from a transmitter of the mobile delivery device, or may be an active sensor which initiates the communication with the delivery device. (Sound: paragraphs [0037, 44-45, 76-77])
As per claim 3, Sound in view of Habbaba teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the sensor comprises an active sensor configured to broadcast the unique identifier information to the delivery resource.
 Sound teaches that the sensor may comprise a bluetooth beacon transmitter which passively responds to signal received from a transmitter of the mobile delivery device, or may be an active sensor which initiates the communication with the delivery device. (Sound: paragraphs [0037, 44-45, 76-77]) Habbaba teaches that an RFID transmitter on a receiving vehicle may broadcast identification information to a delivery resource delivering a package to the vehicle. (Habbaba: paragraphs [0015-16, 42, 47], Fig. 3) The motivation to combine Habbaba persists.
As per claim 4, Sound in view of Habbaba teaches all of the limitations of claim 3, as outlined above, and further teaches:
wherein the active sensor is further configured to receive a confirmation signal from the delivery resource, and to unlock the locking mechanism in response to the confirmation signal.
 Sound teaches an IR transmitter which may be a bluetooth beacon (a sensor) which may communicate information to a delivery resource. (Sound: paragraph [0037, 44-45]) Habbaba teaches that an RFID transmitter on a receiving vehicle may broadcast identification information to a delivery resource delivering a package to the vehicle. (Habbaba: paragraphs [0015-16, 42, 47], Fig. 3) The motivation to combine Habbaba persists.
As per claim 5, Sound in view of Habbaba teaches all of the limitations of claim 1, as outlined above, and further teaches:
further comprising a processor in communication with the sensor, wherein the processor is configured to connect to a vehicle via a wireless short range communication protocol.
 Sound teaches an IR transmitter which may be a bluetooth beacon (a sensor communicating over a short range communication protocol) which may communicate information to a delivery resource. (Sound: paragraph [0037, 44-45]) Sound further teaches that each element in the system may comprise a computer which comprises a processor. (Sound: paragraph [0025], Fig. 1)
As per claim 6, Sound in view of Habbaba teaches all of the limitations of claim 5, as outlined above, and further teaches:
wherein the processor is further configured to communicate information indicative of the connection with the vehicle to the delivery resource.
 Sound teaches an IR transmitter which may be a bluetooth beacon (a sensor communicating over a short range communication protocol) which may communicate information to a delivery resource. (Sound: paragraph [0037, 44-45]) Sound further teaches that each element in the system may comprise a computer which comprises a processor. (Sound: paragraph [0025], Fig. 1) Habbaba teaches that the receiving vehicle and the delivery vehicle may mutually authenticate each other and therefore teaches that the processor may communicate information indicative of the connection with the vehicle to the delivery resource.
Claims 7-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Habbaba in view of Sound further in view of Walsh et al. (U.S. PG Pub. No. 20180121872; hereinafter "Walsh").
As per claim 7, Habbaba teaches:
 A computer-implemented method of delivering an item to a mobile delivery receptacle using a network of computing devices, the method comprising:
 Habbaba teaches a system and method for delivering a package to an unattended vehicle (a mobile delivery receptacle). (Habbaba: abstract) Habbaba further teaches the implementation of the system and method using a network of computing devices. (Habbaba: paragraph [0032, 52-60], Fig. 1)
 receiving, via a user interface, user credentials;
 Habbaba teaches that the system may receive user credentials from the customer in the form of a customer name, contact information, or account identifier. (Habbaba: paragraphs [0033-35]) Habbaba further teaches the receipt of information into the system via one or more user interfaces. (Habbaba: paragraphs [0053-58])
 identifying, based on the user credentials, a unique identifier for the mobile delivery receptacle;
 Habbaba teaches that the system may identify a vehicle identifier associated with the customer credentials. (Habbaba: paragraphs [0033-35])
With respect to the following limitation:
 receiving, via the user interface, information indicative of a first location of the mobile delivery receptacle, the first location comprising an address of a recipient;
 Habbaba teaches the receipt of location information from the vehicle including first and second location information, the first location information which may comprise an address, and the second location information comprising an updated location for the vehicle after the receipt of the first location information. (Habbaba: paragraphs [0022, 24, 33-35, 46-47], Fig. 3) Habbaba further teaches that the vehicle may perform one or more driving maneuvers which may be tracked and used to determine the final delivery location, and therefore teachers that the location at which the package is ultimately delivered may be different from the originally received location. Id. Habbaba further teaches the receipt of information into the system via one or more user interfaces. (Habbaba: paragraphs [0053-58]) Habbaba, however, does not appear to teach that the first location information which is received is the address of the user.
To the extent that Habbaba does not explicitly teach that the received information comprises the address of the user, Sound teaches this element. Sound teaches that a user may enter an address at which a mobile delivery receptacle may be located while ordering a product for delivery to that mobile delivery receptacle. (Sound: paragraphs [0053-56]) Sound teaches combining the above elements with the teachings of Habbaba for the benefit of preventing deliveries from being delivered to incorrect locations, and for more effectively efficiently, safely, accurately, and reliably delivering packages. (Sound: paragraph [0021]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sound with the teachings of Habbaba to achieve the aforementioned benefits.
Habbaba in view of Sound further teaches:
 transmitting the information indicative of the first location to a server of a distribution network;
 Sound further teaches that the information received may be transferred from the user device to the delivery system 140 which may comprise a web server. (Sound: paragraphs [0025, 53-56])The motivation to combine Sound persists.
receiving, via the user interface, scan information of the unique identifier scanned at a second location different than the first location;
Habbaba teaches that the system may receive a VIN number for the vehicle from the user (scan information). (Habbaba: paragraphs [0033-35]) Habbaba further teaches that the vehicle may display one or more QR codes indicating the identification information of the vehicle and therefore teaches that the unique identifier may be scanned at the second location. (Habbaba: paragraph [0015-16]) Habbaba further teaches the receipt of information into the system via one or more user interfaces. (Habbaba: paragraphs [0053-58])
Habbaba in view of Sound does not appear to explicitly teach:
receiving, in item processing equipment of the distribution network, an item having the address of the recipient disposed thereon;
Walsh, however, teaches that a mail center may receive a package with a label indicating the delivery address for the item on the package. (Walsh: paragraph [0082], Fig. 1C) Receiving the package at a mail center wherein the package has an address thereon does not affect the normal functioning of the elements of the claim which are taught by Habbaba in view of Sound. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Walsh with the teachings of Habbaba in view of Sound, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Habbaba in view of Sound further in view of Walsh further teaches:
associating, based on the address of the recipient and on the received scan information, the item with the second location;
Walsh further teaches that the workstation may process a package, determine that it is to be delivered to a location other than the address of the user, and associate the item with a second location via barcode information (scan information) which identifies the second location. (Walsh: paragraphs [0125, 127-28]) The motivation to combine Walsh persists.
 generating, by the server, routing instructions for a delivery resource to deliver the item to the second location of the mobile delivery receptacle;
 Habbaba teaches one or more processing devices used to implement the system. (Habbaba: paragraphs [0052-60], Fig. 1, 6) Habbaba further teaches that instructions including a route to the location of the vehicle may be generated and provided to a delivery resource (a driver of a delivery vehicle). (Habbaba: paragraphs [0019, 37-38, 44-45])
 transmitting to the delivery resource the routing instructions;
 Habbaba teaches one or more processing devices used to implement the system. (Habbaba: paragraphs [0052-60], Fig. 1, 6) Habbaba further teaches that instructions including a route to the location of the vehicle may be generated and provided to a delivery resource (a driver of a delivery vehicle). (Habbaba: paragraphs [0019, 37-38, 44-45])
controlling, using a processor of the delivery resource and based on the routing instructions, the delivery resource to the second location of the mobile delivery receptacle; 
Sound further teaches that a delivery vehicle may be controlled, via routing instructions, to fly to the location of the mobile delivery receptacle. (Sound: paragraphs [0059, 63-64])
receiving, using a location sensor of the delivery resource, a delivery location associated with the mobile delivery receptacle from a proxy sensor of the mobile delivery receptacle;
Sound teaches that the sensor may comprise a bluetooth beacon transmitter which passively responds to signal received from a transmitter of the mobile delivery device, or may be an active sensor which initiates the communication with the delivery device. (Sound: paragraphs [0037, 44-45, 76-77]) Habbaba teaches that an RFID transmitter on a receiving vehicle may broadcast identification information to a delivery resource delivering a package to the vehicle. (Habbaba: paragraphs [0015-16, 42, 47], Fig. 3) The motivation to combine Habbaba persists.
receiving, by the delivery resource, the unique identifier of the mobile delivery receptacle; 
Sound teaches that the sensor may comprise a bluetooth beacon transmitter which passively responds to signal received from a transmitter of the mobile delivery device, or may be an active sensor which initiates the communication with the delivery device. (Sound: paragraphs [0037, 44-45, 76-77]) Habbaba teaches that an RFID transmitter on a receiving vehicle may broadcast identification information to a delivery resource delivering a package to the vehicle. (Habbaba: paragraphs [0015-16, 42, 47], Fig. 3) The motivation to combine Habbaba persists.
releasing, using the delivery resource and based on the delivery location and the unique identifier, the item into a receiving device of the mobile delivery receptacle.
Habbaba teaches that the delivery may be authorized upon authentication of the receiving vehicle by the delivery vehicle at the delivery location. (Habbaba: paragraphs [0016, 27, 35, 43, 47])
As per claim 8, Habbaba in view of Sound further in view of Walsh teaches all of the limitations of claim 7, as outlined above, and further teaches:
 receiving, via the user interface, the unique identifier for the mobile delivery receptacle.
 Habbaba teaches that the system may identify a vehicle identifier associated with the customer credentials which has been received from the user. (Habbaba: paragraphs [0033-35]) Habbaba further teaches the receipt of information into the system via one or more user interfaces. (Habbaba: paragraphs [0053-58])
As per claim 9, Habbaba in view of Sound further in view of Walsh teaches all of the limitations of claim 8, as outlined above, and further teaches:
 receiving, via a user interface, a user's request to update the location of the mobile delivery receptacle.
 Habbaba further teaches that the location of the vehicle may be confirmed based on the received information in the order. (Habbaba: paragraph [0022]) Habbaba further teaches the receipt of information into the system via one or more user interfaces. (Habbaba: paragraphs [0053-58])
As per claim 10, Habbaba in view of Sound further in view of Walsh teaches all of the limitations of claim 8, as outlined above, and further teaches:
wherein receiving, from the user, the unique identifier comprises receiving an image of the unique identifier located on the mobile delivery receptacle.
  Habbaba further teaches that the vehicle may display one or more QR codes indicating the identification information of the vehicle. (Habbaba: paragraph [0015-16]) Walsh teaches that a user may indicate a delivery location for a given package by scanning an identifier on the receptacle which sends an identifier of the receptacle to a central system. (Walsh: paragraphs [0061, 70,107, 122-123, 130-134], Fig. 6A) The motivation to combine Walsh persists.
As per claim 11, Habbaba in view of Sound further in view of Walsh teaches all of the limitations of claim 8, as outlined above, and further teaches:
 wherein receiving, from the user, the unique identifier comprises receiving information indicative of scanning the unique identifier located on the mobile delivery receptacle.
 Habbaba further teaches that the vehicle may display one or more QR codes indicating the identification information of the vehicle. (Habbaba: paragraph [0015-16]) Walsh, however, teaches that a user may indicate a delivery location for a given package by scanning an identifier on the receptacle which sends an identifier of the receptacle to a central system. (Walsh: paragraphs [0061, 70,107, 122-123, 130-134], Fig. 6A)  The motivation to combine Walsh persists.
As per claim 13, Habbaba in view of Sound further in view of Walsh teaches all of the limitations of claim 9, as outlined above, and further teaches:
 wherein the request to update the location of the mobile delivery receptacle is received from a user's mobile computing device.
 Habbaba teaches that a user may place an order online via an ordering system 112 which may comprise a computing device. (Habbaba: paragraphs [0022, 33, 88], Fig. 1, 6)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Habbaba in view of Sound further in view of Walsh in view of Liu (U.S. PG Pub. No. 20180075688; hereinafter "Liu").
As per claim 12, Habbaba in view of Sound further in view of Walsh teaches all of the limitations of claim 7, as outlined above, and further teaches:
identifying delivery resource to deliver the item to the mobile computing device based on the location information;
 Habbaba teaches one or more processing devices used to implement the system. (Habbaba: paragraphs [0052-60], Fig. 1, 6) Habbaba further teaches that instructions including a route to the location of the vehicle may be generated and provided to a delivery resource (a driver of a delivery vehicle) and a vehicle may be selected and dispatched to the location via the delivery route. (Habbaba: paragraphs [0019, 37-38, 44-45])
With respect to the following limitation:
determining a delivery route from the location of the delivery resource to the location of the mobile delivery receptacle;
 Habbaba teaches one or more processing devices used to implement the system. (Habbaba: paragraphs [0052-60], Fig. 1, 6) Habbaba further teaches that instructions including a route to the location of the vehicle may be generated and provided to a delivery resource (a driver of a delivery vehicle) and a vehicle may be selected and dispatched to the location via the delivery route. (Habbaba: paragraphs [0019, 37-38, 44-45])
To the extent that Habbaba in view of Sound further in view of Walsh does not explicitly teach that the route is determined and then sent to the delivery resource, Liu teaches this element. Liu teaches that a dispatching device may determine a route to a delivery receptacle and may send this route to a vehicle which follows the route to drop off a shipment at the receptacle. (Liu: paragraphs [0052, 62], Fig. 2) It can be seen that each element is taught by either Habbaba in view of Sound further in view of Walsh or by Liu. Determining the route at a central device and then transmitting it to the delivery resource does not affect the normal functioning of the elements of the claim which are taught by Habbaba in view of Sound further in view of Walsh. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Liu with the teachings of Habbaba in view of Sound further in view of Walsh, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Habbaba in view of Sound further in view of Walsh in view of Liu further teaches:
and sending the delivery route to the identified delivery resource.
 Habbaba teaches one or more processing devices used to implement the system. (Habbaba: paragraphs [0052-60], Fig. 1, 6) Habbaba further teaches that instructions including a route to the location of the vehicle may be generated and provided to a delivery resource (a driver of a delivery vehicle) and a vehicle may be selected and dispatched to the location via the delivery route. (Habbaba: paragraphs [0019, 37-38, 44-45]) Liu teaches that a dispatching device may determine a route to a delivery receptacle and may send this route to a vehicle which follows the route to drop off a shipment at the receptacle. (Liu: paragraphs [0052, 62], Fig. 2) The motivation to combine Liu persists.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Habbaba in view of Sound further in view of Walsh in view of Beaurepaire et al. (U.S. PG Pub. No. 20160189098; hereinafter "Beau").
As per claim 14, Habbaba in view of Sound further in view of Walsh teaches all of the limitations of claim 7, as outlined above. Habbaba in view of Sound further in view of Walsh does not appear to explicitly teach:
 wherein the information indicative of the location of the mobile delivery receptacle is received from a location circuit of the user's mobile computing device.
 Beau, however, teaches that a user device may transmit its current location to a central system which may use this location to determine the location of a delivery vehicle to which a user's shipment should be delivered. (Beau: paragraphs [0035, 38], Fig. 1) Beau teaches combining the above elements with the teachings of Habbaba in view of Sound further in view of Walsh for the benefit of solving the problem of inconvenience and time consumption in the art of shipping by providing a solution that allows the receiving of delivery of items by using vehicles. (Beau: paragraphs [0031-32]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Beau with the teachings of Habbaba in view of Sound further in view of Walsh to achieve the aforementioned benefits.
As per claim 15, Habbaba in view of Sound further in view of Walsh teaches all of the limitations of claim 13, as outlined above. Habbaba in view of Sound further in view of Walsh does not appear to explicitly teach:
 wherein the information indicative of the location of the mobile delivery receptacle corresponds with a current location of the user's mobile computing device.
 Beau, however, teaches that a user device may transmit its current location to a central system which may use this location to determine the location of a delivery vehicle to which a user's shipment should be delivered. (Beau: paragraphs [0035, 38], Fig. 1) Beau teaches combining the above elements with the teachings of Habbaba in view of Sound further in view of Walsh for the benefit of solving the problem of inconvenience and time consumption in the art of shipping by providing a solution that allows the receiving of delivery of items by using vehicles. (Beau: paragraphs [0031-32]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Beau with the teachings of Habbaba in view of Sound further in view of Walsh to achieve the aforementioned benefits.
As per claim 16, Habbaba in view of Sound further in view of Walsh teaches all of the limitations of claim 7, as outlined above. With respect to the following limitation:
 wherein the scan information of the unique identifier scanned at a second location corresponds with a current location of the user's mobile computing device.
 Habbaba teaches that the system may receive location information from the user indicative of a location of the mobile delivery receptacle, wherein the location information may comprise a current location or future location of the vehicle. (Habbaba: paragraphs [0022, 24, 33-35, 40])
Beau, however, teaches that a user device may transmit its current location to a central system which may use this location to determine the location of a delivery vehicle to which a user's shipment should be delivered and therefore teaches that the scan may correspond with the current location of the user's mobile computing device. (Beau: paragraphs [0035, 38], Fig. 1) Beau teaches combining the above elements with the teachings of Habbaba in view of Sound further in view of Walsh in view of Liu for the benefit of solving the problem of inconvenience and time consumption in the art of shipping by providing a solution that allows the receiving of delivery of items by using vehicles. (Beau: paragraphs [0031-32]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Beau with the teachings of Habbaba in view of Sound further in view of Walsh in view of Liu to achieve the aforementioned benefits.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Habbaba in view of Suzuki et al. (U.S. PG Pub. No. 20190283536; hereinafter "Suzuki") further in view of Sound and further in view of Walsh.
 As per claim 17, Habbaba teaches:
A system for delivering an item, the system comprising:
Habbaba teaches a system and method for delivering a package to an unattended vehicle (a mobile delivery receptacle). (Habbaba: abstract)
a memory storing:
 Habbaba teaches the implementation of the system and method via one or more devices which may comprise a memory which stores instructions which, when executed by a processor, performs the functions of the system. (Habbaba: paragraphs [0052-60], Fig. 6)
With respect to the following limitation:
a plurality of unique identifiers for mobile delivery receptacles;
 Habbaba teaches that the system may receive both user credentials in the form of a user account identifier and identifiers for mobile delivery receptacles in the form of one or more vehicle identifiers. (Habbaba: paragraphs [0033-35])
To the extent that Habbaba does not explicitly teach that the identifiers for the vehicle are stored in association with user credentials and location information for the vehicle, Suzuki teaches this element. Suzuki teaches, in the context of delivering one or more items to a user's vehicle, that a database may be maintained which relates user identifiers, vehicle identifiers, vehicle location information, qr code information, article information, and the method for accommodating the article in the vehicle. (Suzuki: paragraphs [0055-57], Figs. 12, 13) It can be seen that each element is taught by either Habbaba or Suzuki. Storing this information in association with the user's credentials does not affect the normal functioning of the elements of the claim which are taught by Habbaba. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Suzuki with the teachings of Habbaba, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Habbaba in view of Suzuki further teaches:
associations between the plurality of unique identifiers and a plurality of user credentials;
Habbaba teaches that the system may receive both user credentials in the form of a user account identifier and identifiers for mobile delivery receptacles in the form of one or more vehicle identifiers. (Habbaba: paragraphs [0033-35]) Suzuki teaches, in the context of delivering one or more items to a user's vehicle, that a database may be maintained which relates user identifiers, vehicle identifiers, vehicle location information, qr code information, article information, and the method for accommodating the article in the vehicle. (Suzuki: paragraphs [0055-57], Figs. 12, 13)  The motivation to combine Suzuki persists.
and location information for the mobile delivery receptacles;
Habbaba teaches that the system may receive both user credentials in the form of a user account identifier and identifiers for mobile delivery receptacles in the form of one or more vehicle identifiers. (Habbaba: paragraphs [0033-35]) Suzuki teaches, in the context of delivering one or more items to a user's vehicle, that a database may be maintained which relates user identifiers, vehicle identifiers, vehicle location information, qr code information, article information, and the method for accommodating the article in the vehicle. (Suzuki: paragraphs [0055-57], Figs. 12, 13)  The motivation to combine Suzuki persists.
a user interface configured to receive, from a user: a request to update the location of a mobile delivery receptacle;
Habbaba teaches a delivery service system 102 which may comprise a processor. (Habbaba: paragraphs [0032, 52-60], Fig. 1, 6) Habbaba further teaches that the system may receive a request to deliver an item to a future location of the unattended vehicle (a request to update the location of the mobile delivery receptacle). (Habbaba: paragraph [0022, 33-35]) Habbaba teaches that a user may place an order online via an ordering system 112 which may comprise a computing device. (Habbaba: paragraphs [0022, 33, 88], Fig. 1, 6)
the user's user credentials;
Habbaba teaches that the system may receive user credentials from the customer in the form of a customer name, contact information, or account identifier. (Habbaba: paragraphs [0033-35])
scan information of the unique identifier scanned at a second location different than the first location;
Habbaba teaches that the system may receive a VIN number for the vehicle from the user (scan information). (Habbaba: paragraphs [0033-35]) Habbaba further teaches that the vehicle may display one or more QR codes indicating the identification information of the vehicle and therefore teaches that the unique identifier may be scanned at the second location. (Habbaba: paragraph [0015-16]) Habbaba further teaches the receipt of information into the system via one or more user interfaces. (Habbaba: paragraphs [0053-58])
With respect to the following limitation:
 and information indicative of a first location of the user's mobile delivery receptacle, the first location comprising an address of a recipient;
 Habbaba teaches the receipt of location information from the vehicle including first and second location information, the first location information which may comprise an address, and the second location information comprising an updated location for the vehicle after the receipt of the first location information. (Habbaba: paragraphs [0022, 24, 33-35, 46-47], Fig. 3) Habbaba further teaches that the vehicle may perform one or more driving maneuvers which may be tracked and used to determine the final delivery location, and therefore teachers that the location at which the package is ultimately delivered may be different from the originally received location. Id. Habbaba further teaches the receipt of information into the system via one or more user interfaces. (Habbaba: paragraphs [0053-58]) Habbaba, however, does not appear to teach that the first location information which is received is the address of the user.
To the extent that Habbaba does not explicitly teach that the received information comprises the address of the user, Sound teaches this element. Sound teaches that a user may enter an address at which a mobile delivery receptacle may be located while ordering a product for delivery to that mobile delivery receptacle. (Sound: paragraphs [0053-56]) Sound teaches combining the above elements with the teachings of Habbaba for the benefit of preventing deliveries from being delivered to incorrect locations, and for more effectively efficiently, safely, accurately, and reliably delivering packages. (Sound: paragraph [0021]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sound with the teachings of Habbaba to achieve the aforementioned benefits.
 one or more processors configured to: query the memory to determine a unique identifier for associated with the received user credentials;
Habbaba teaches the implementation of the system and method via one or more devices which may comprise a memory which stores instructions which, when executed by a processor, performs the functions of the system. (Habbaba: paragraphs [0052-60], Fig. 6) Suzuki further teaches that a system may query the database to retrieve a one or more unique identifiers associated with the received user credentials. (Suzuki: paragraphs [0042-47]) The motivation to combine Suzuki persists.
transmit the information indicative of the first location to a server of a distribution network;
Sound further teaches that the information received may be transferred from the user device to the delivery system 140 which may comprise a web server. (Sound: paragraphs [0025, 53-56])The motivation to combine Sound persists.
Habbaba in view of Suzuki further in view of Sound does not appear to explicitly teach:
associate, based on the address of the recipient and on the received scan information, the item with the second location;
 Walsh, however, teaches that the workstation may process a package, determine that it is to be delivered to a location other than the address of the user, and associate the item with a second location via barcode information (scan information) which identifies the second location. (Walsh: paragraphs [0125, 127-28]) The motivation to combine Walsh persists. associating the scan information with the first location, as taught by Walsh does not affect the normal functioning of the elements of the claim which are taught by Habbaba in view of Sound. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Walsh with the teachings of Habbaba in view of Sound, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Habbaba in view of Suzuki further in view of Sound and further in view of Walsh further teaches:
update, in the memory, the location of the mobile delivery receptacle associated with the received user credentials;
 Habbaba teaches that the system may receive location information from the user indicative of a location of the mobile delivery receptacle. (Habbaba: paragraphs [0022, 33-35]) Suzuki further teaches that the system may update the location of the vehicle in a database which associates the user credentials with the vehicle location. (Suzuki: paragraphs [0043, 56-57]) The motivation to combine Suzuki persists.  
 generate routing instructions for a delivery resource to the second location of the mobile delivery receptacle based on the updated second location information;
 Habbaba teaches that the system may receive location information from the user indicative of a location of the mobile delivery receptacle. (Habbaba: paragraphs [0022, 33-35]) Suzuki further teaches that the system may update the location of the vehicle in a database which associates the user credentials with the vehicle location. (Suzuki: paragraphs [0043, 56-57]) The motivation to combine Suzuki persists. Habbaba teaches one or more processing devices used to implement the system. (Habbaba: paragraphs [0052-60], Fig. 1, 6) Habbaba further teaches that instructions including a route to the location of the vehicle may be generated and provided to a delivery resource (a driver of a delivery vehicle). (Habbaba: paragraphs [0019, 37-38, 44-45])   
 transmit, to the delivery resource, the routing instructions;
 Habbaba teaches one or more processing devices used to implement the system. (Habbaba: paragraphs [0052-60], Fig. 1, 6) Habbaba further teaches that instructions including a route to the location of the vehicle may be generated and provided to a delivery resource (a driver of a delivery vehicle). (Habbaba: paragraphs [0019, 37-38, 44-45])
controlling, based on the routing instructions, the delivery resource to the second location associated with the mobile delivery receptacle;
Sound further teaches that a delivery vehicle may be controlled, via routing instructions, to fly to the location of the mobile delivery receptacle. (Sound: paragraphs [0059, 63-64])
receiving, using a location sensor of the delivery resource, a delivery location associated with the mobile delivery receptacle from a proxy sensor of the mobile delivery receptacle;
Sound teaches that the sensor may comprise a bluetooth beacon transmitter which passively responds to signal received from a transmitter of the mobile delivery device, or may be an active sensor which initiates the communication with the delivery device. (Sound: paragraphs [0037, 44-45, 76-77]) Habbaba teaches that an RFID transmitter on a receiving vehicle may broadcast identification information to a delivery resource delivering a package to the vehicle. (Habbaba: paragraphs [0015-16, 42, 47], Fig. 3) The motivation to combine Habbaba persists.
receiving, by the delivery resource, the unique identifier of the mobile delivery receptacle;
Sound teaches that the sensor may comprise a bluetooth beacon transmitter which passively responds to signal received from a transmitter of the mobile delivery device, or may be an active sensor which initiates the communication with the delivery device. (Sound: paragraphs [0037, 44-45, 76-77]) Habbaba teaches that an RFID transmitter on a receiving vehicle may broadcast identification information to a delivery resource delivering a package to the vehicle. (Habbaba: paragraphs [0015-16, 42, 47], Fig. 3) The motivation to combine Habbaba persists.
and releasing, using the delivery resource and based on the delivery location and on the unique identifier, the item into a receiving device of the mobile delivery receptacle.
Habbaba teaches that the delivery may be authorized upon authentication of the receiving vehicle by the delivery vehicle at the delivery location. (Habbaba: paragraphs [0016, 27, 35, 43, 47])
As per claim 18, Habbaba in view of Suzuki further in view of Sound and further in view of Walsh teaches all of the limitations of claim 17, as outlined above, and further teaches:
wherein the user interface is further configured to receive, from the user, the unique identifier for the mobile delivery receptacle.
 Habbaba teaches that the system may receive both user credentials in the form of a user account identifier and identifiers for mobile delivery receptacles in the form of one or more vehicle identifiers. (Habbaba: paragraphs [0033-35])
As per claim 19, Habbaba in view of Suzuki further in view of Sound and further in view of Walsh. teaches all of the limitations of claim 18, as outlined above, and further teachers:
 wherein the user interface is further configured to receive, from the user, an image of the unique identifier located on the mobile delivery receptacle.
 Habbaba further teaches that the vehicle may display one or more QR codes indicating the identification information of the vehicle. (Habbaba: paragraph [0015-16]) Walsh, however, teaches that a user may indicate a delivery location for a given package by scanning an identifier on the receptacle which sends an identifier of the receptacle to a central system. (Walsh: paragraphs [0061, 70,107, 122-123, 130-134], Fig. 6A) The motivation to combine Walsh persists.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Habbaba in view of Suzuki further in view of Sound and further in view of Walsh further in view of Beau.
As per claim 20, Habbaba in view of Suzuki further in view of Sound and further in view of Walsh teaches all of the limitations of claim 17, as outlined above, and further teaches:
wherein the user interface is provided on a user's mobile computing device,
Habbaba teaches a delivery service system 102 which may comprise a processor. (Habbaba: paragraphs [0032, 52-60], Fig. 1, 6) Habbaba further teaches that the system may receive a request to deliver an item to a future location of the unattended vehicle (a request to update the location of the mobile delivery receptacle). (Habbaba: paragraph [0022, 33-35]) Habbaba teaches that a user may place an order online via an ordering system 112 which may comprise a computing device. (Habbaba: paragraphs [0022, 33, 88], Fig. 1, 6)
wherein the request to update the location of the mobile delivery receptacle is received from the user's mobile computing device,
Habbaba teaches a delivery service system 102 which may comprise a processor. (Habbaba: paragraphs [0032, 52-60], Fig. 1, 6) Habbaba further teaches that the system may receive a request to deliver an item to a future location of the unattended vehicle (a request to update the location of the mobile delivery receptacle). (Habbaba: paragraph [0022, 33-35]) Habbaba teaches that a user may place an order online via an ordering system 112 which may comprise a computing device. (Habbaba: paragraphs [0022, 33, 88], Fig. 1, 6)
Habbaba in view of Suzuki further in view of Sound and further in view of Walsh does not appear to explicitly teach:
 wherein the information indicative of the location of the mobile delivery receptacle is received from a location circuit of the user's mobile computing device.
Beau, however, teaches that a user device may transmit its current location to a central system which may use this location to determine the location of a delivery vehicle to which a user's shipment should be delivered. (Beau: paragraphs [0035, 38], Fig. 1) Beau teaches combining the above elements with the teachings of Habbaba in view of Suzuki further in view of Sound and further in view of Walsh for the benefit of solving the problem of inconvenience and time consumption in the art of shipping by providing a solution that allows the receiving of delivery of items by using vehicles. (Beau: paragraphs [0031-32]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Beau with the teachings of Habbaba in view of Suzuki further in view of Sound and further in view of Walsh to achieve the aforementioned benefits.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628